ORDER
This Court granted the petition for a writ of certiorari in this case to address an important question arising under the Health Care Malpractice Act, Maryland Code (1974, 1989 Repl.Vol.), § 3-2A-01 et seq. of the Courts and Judicial Proceedings Article. See Kies v. Tabler, 319 Md. 632, 574 A.2d 312 (1990).
After the granting of the petition and the filing of briefs in this Court, the parties notified us of subsequent events which made it clear that this particular proceeding had become moot.
It is, therefore, ORDERED this 11th day of October, 1990, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals is vacated and the case is remanded to the Court of Special Appeals with *2directions to vacate the judgment of the Circuit Court for Montgomery County and to remand the case to the Circuit Court for Montgomery County with directions to dismiss the action as moot.
Costs in this Court and in the Court of Special Appeals to be paid by petitioner. Mandate to issue forthwith.